United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 11-2625
                                    ___________

Sharon D. Johnson,                       *
                                         *
             Appellant,                  *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
City of Pine Bluff; Carl Redus,          *
                                         * [UNPUBLISHED]
             Appellees.                  *
                                    ___________

                              Submitted: February 3, 2012
                                 Filed: February 8, 2012
                                  ___________

Before WOLLMAN, MELLOY, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

       Sharon Johnson appeals the district court’s1 adverse grant of summary judgment
on her Equal Pay Act (EPA) claim, 42 U.S.C. § 1983 equal protection claim, and
state-law claims. Upon careful de novo review, we conclude summary judgment was
properly granted on Johnson’s EPA and equal protection claims, for the reasons stated
by the district court. See Torgerson v. City of Rochester, 643 F.3d 1031, 1042 (8th
Cir. 2011) (standard of review). We also conclude that the district court did not abuse
its discretion by implicitly declining to exercise supplemental jurisdiction over

      1
        The Honorable Brian S. Miller, United States District Judge for the Eastern
District of Arkansas.
Johnson’s state-law claims, but we note that those claims should have been dismissed
without prejudice. See Franklin v. Zain, 152 F.3d 783, 786 (8th Cir. 1998)
(construing district court’s action as declining supplemental jurisdiction where court
closed and dismissed case, but modifying dismissal of state-law claims to be without
prejudice). In addition, to the extent that Johnson’s complaint may be construed as
asserting violations of 42 U.S.C. § 1981, Title VII, and her due process rights, we
conclude that such claims have been waived. See Chay-Velasquez v. Ashcroft, 367
F.3d 751, 756 (8th Cir. 2004) (appellant waives claim that is not meaningfully raised
in opening brief).

      Accordingly, we modify the dismissal of Johnson’s state-law claims to be
without prejudice, and we affirm the judgment of the district court, as modified. See
8th Cir. R. 47B.
                       ______________________________




                                         -2-